I do not think that plaintiff in this action has, under the evidence, established the conversion of either the Chevrolet car or of the Studebaker car. No other basis for recovery is alleged in its complaint. The evidence adduced upon the trial of the case, however, discloses that it was defendant's obligation, after seizure of the Studebaker car because of a breach of the contract of sale and after selling the same at private sale, to pay over to the defaulting purchaser, or his assignee, whatever surplus he received over and above the amount actually due him according to the terms of the contract. This, the defendant has refused to do. For this reason I concur in the disposition the court has made of the case. *Page 600